UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-5130



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM HARRIS TAFT, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-03-208)


Submitted:   June 15, 2005                 Decided:   July 26, 2005


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Alton L. Gwaltney, III, MOORE & VAN ALLEN, Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina; Michael E. Savage,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Harris Taft, Jr., seeks to appeal his conviction

and sentence.   In criminal cases, the defendant must file the

notice of appeal within ten days of the entry of judgment.    Fed. R.

App. P. 4(b)(1)(A).   With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.    Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

          The district court entered judgment on November 10, 2004;

the ten-day appeal period expired on November 24, 2004. Taft filed

the notice of appeal after the ten-day period expired but within

the thirty-day excusable neglect period.     Because the notice of

appeal was filed within the excusable neglect period, we remand the

case to the district court for the court to determine whether Taft

has shown excusable neglect or good cause warranting an extension

of the ten-day appeal period.*    The record, as supplemented, will

then be returned to this court for further consideration. We defer

action on the joint motion to remand for resentencing.



                                                             REMANDED



     *
      Taft filed a motion for extension of time to file a notice of
appeal on December 15, 2004, which he asserts in his brief on
appeal that the district court granted. Our review of the district
court’s docket, however, reveals no entry for such an order.

                                 - 2 -